Mr. Justice Brbese delivered the opinion of the Court: •It is very manifest from the proofs in this case, that the appellee knew, when he filed his bill for a specific performance, that the appellants had disabled themselves from performing the contract to convey, if one existed. He knew the contract he took from Stephens & Wagley was not recorded, and had no reason to believe the purchasers from his grantors, the appellants, had any notice whatever of his alleged equities. The object of the bill, then, was not for a specific performance, but was for the purpose of obtaining compensation in damages for the non-performance of the alleged contract by appellants. The bill cannot be supposed to have been filed in good faith for a specific performance on the supposition that the appellants were able to perform the contract made by Stephens & Wagley, as their agents, specifically. The complainant knew better, and his allegation of notice was introduced merely to give color of jurisdiction to a court of chancery. This being so, the bill should have been dismissed. Unless in very special cases, and this is not one, a court of chancery will not sustain a bill for damages on a breach of contract. It is not the ordinary jurisdiction of that court. It is a matter strictly of legal and not of equitable jurisdiction. The remedy is clear and perfect at law by an action upon the covenant. Kempshall v. Stone, 5 Johns. Ch. 195; Hatch v. Cobb, 4 id. 559; Morss v. Elmendorff, 4 Paige, 277; Lewis and Wife v. Yale, 4 Florida, 437; 3 Leading Oases in Eq. 91; McQueen v. Chouteau's Heirs, 20 Missouri, 222. While we do not undertake to pass upon whatever rights the appellee may have at law, we may be permitted to say, his conduct in promoting the sale and standing by asserting no rights while the Buddees were making improvements on the property and acquiring the reversion, was such as not to require of this court any special interposition in his behalf. It is not a case demanding the interference of a court of equity, as the facts plainly show. The decree is reversed and the bill dismissed. Decree reversed.